 1

 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 3
                                                                     Feb 20, 2019
 4                                                                       SEAN F. MCAVOY, CLERK




 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    RUSSELL D. ROSCO and BONNIE
      R. ROSCO,                                   NO: 2:15-CV-325-RMP
 8
                               Plaintiffs,        ORDER GRANTING DEFAULT
 9          v.                                    JUDGMENT

10    ADVANTAGE GROUP,

11                             Defendant.

12

13         BEFORE THE COURT is pro se Plaintiffs’ Motion for Default Judgment,

14   ECF No. 296. Plaintiffs Russel D. Rosco and Bonnie R. Rosco move for default

15   judgment against Defendant Advantage Group, LLC. When first considering this

16   motion, the Court ordered Plaintiffs to produce evidence that they properly served

17   Advantage Group. ECF No. 297. Thereafter, Plaintiffs filed proof of service.

18   ECF No. 298. The Court has considered the briefing and the record, and is fully

19   informed.

20

21


     ORDER GRANTING DEFAULT JUDGMENT ~ 1
 1                                    BACKGROUND

 2         Plaintiffs filed their complaint in this case on November 25, 2015. ECF No.

 3   1. In their complaint, Plaintiffs alleged that Advantage Group violated the Fair

 4   Credit Reporting Act (“FCRA”) by providing false or misleading credit reports to

 5   third parties seeking Plaintiffs’ credit information. Id. at 9–10. Having never

 6   received a response from Advantage Group, Plaintiffs moved for an entry of

 7   default against Advantage Group on January 16, 2016, and the District Court Clerk

 8   entered the default that same day. ECF No. 94.

 9         Plaintiffs moved for default judgment against Advantage Group on

10   December 12, 2018. ECF No. 296. They alleged that Advantage Group violated

11   the FCRA on nine separate occasions by unlawfully reporting Plaintiffs’ credit

12   accounts to third parties. Id. at 2. Based on these nine violations and the

13   provisions of the FCRA, Plaintiffs ask for judgment against Advantage Group in

14   the amount of $9,000 in actual damages and $9,000 in punitive damages. Id.

15         The Court issued an order regarding Plaintiffs’ motion for default judgment

16   on January 31, 2019. ECF No. 297. Having reviewed Plaintiffs’ motion and the

17   record, the Court was not satisfied that Plaintiffs had completed service of process

18   on Advantage Group. Id. at 3; see also Direct Mail Specialists, Inc. v. Eclat

19   Computerized Techs., Inc., 840 F.2d 685 (9th Cir. 1988) (“A federal court does not

20   have jurisdiction over a defendant unless the defendant has been served

21


     ORDER GRANTING DEFAULT JUDGMENT ~ 2
 1   properly.”). The Court ordered Plaintiffs to file proof of proper service of process

 2   on Advantage Group within 21 days of the Court’s order. ECF No. 297 at 4.

 3            On February 15, 2019, Plaintiffs filed proof of their service of process on

 4   Advantage Group. ECF No. 298. Having failed to contact or locate Advantage

 5   Group, Plaintiffs mailed the summons and complaint to the New Mexico Secretary

 6   of State, in accordance with New Mexico law. Id. at 5–6; see also N.M. Stat. § 38-

 7   1-5.1.

 8                                    LEGAL STANDARD

 9            A court may exercise its discretion to order default judgment following the

10   entry of default by the Clerk of the Court. Fed. R. Civ. P. 55(b). Once the Clerk of

11   Court enters default, the well-pleaded allegations of the complaint, except those

12   concerning damages, are deemed true. Fed. R. Civ. P. 8(b)(6); see TeleVideo Sys.,

13   Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987). In conjunction with

14   moving for default judgment, Plaintiff must provide evidence of all damages

15   sought in the complaint, and the damages sought must not be different in kind or

16   exceed the amount demanded in the pleadings. Fed. R. Civ. P. 54(c).

17            The Ninth Circuit has prescribed the following factors to guide the district

18   court’s decision regarding the entry of a default judgment: “(1) the possibility of

19   prejudice to the plaintiff, (2) the merits of plaintiff's substantive claim, (3) the

20   sufficiency of the complaint, (4) the sum of money at stake in the action; (5) the

21   possibility of a dispute concerning material facts; (6) whether the default was due


     ORDER GRANTING DEFAULT JUDGMENT ~ 3
 1   to excusable neglect, and (7) the strong policy underlying the Federal Rules of

 2   Civil Procedure favoring decisions on the merits.” Eitel v. McCool, 782 F.2d

 3   1470, 1471–72 (9th Cir. 1986).1

 4                                      DISCUSSION

 5   Service of Process

 6         Before granting default judgment, a district court should ensure the

 7   adequacy of the service of process on the party against whom default judgment is

 8   requested. Calista Enters. Ltd. v. Tenza Trading Ltd., No. 3:13-cv-01045-SI, 2014

 9   WL 3670856, at *2 (D. Or. July 23, 2014). Service of process may be completed

10   by following state rules for service in the state in which service is to be made. Fed.

11   R. Civ. P. 4(e)(1). In New Mexico, if a designated agent of a state-registered LLC

12   cannot be found, a plaintiff may serve process on the Secretary of State of New

13   Mexico to effectuate service against the LLC. N.M. Stat. § 38-1-5.1.

14         Plaintiffs filed an Acceptance of Service Certificate from New Mexico’s

15   then-Secretary of State, Brad Winter, stating that he received the summons and

16   complaint on behalf of Advantage Group after Advantage Group could not be

17
     1
18     Parties moving for default judgment in this district must state, by declaration or
     affidavit, whether the party against whom judgment is sought is an infant or
19   otherwise incompetent and attest that the Servicemembers Civil Relief Act
     (“SCRA”) does not apply. See LCivR 55(b)(1). However, given Plaintiffs’ pro se
20   status, and no evidence to support the conclusion that the Advantage Group is
21   incompetent or that the SCRA applies, the Court deems Plaintiffs’ failure to follow
     the Local Rules as harmless.

     ORDER GRANTING DEFAULT JUDGMENT ~ 4
 1   located. ECF No. 298 at 6. He received the service of process on January 13,

 2   2016, within the ninety-day limit imposed by Rule 4(m). Id.; see also Fed. R. Civ.

 3   P. 4(m). Therefore, the Court finds that service of process on Advantage Group

 4   was proper.

 5   Default Judgment

 6         Plaintiffs move for default judgment against Advantage Group for nine

 7   violations of the FCRA. ECF No. 296.

 8         The Court turns to the seven Eitel factors. Eitel, 782 F.2d at 1471–72. The

 9   first factor, the possibility of prejudice to Plaintiffs, favors granting default

10   judgment. Plaintiffs have been unable to locate Advantage Group throughout the

11   course of this litigation, and Advantage Group has not pleaded or otherwise

12   appeared to defend against Plaintiffs’ claims. Plaintiffs appear to lack an

13   alternative to default judgment for recovery against Advantage Group and would

14   be prejudiced if the Court did not grant default judgment.

15         The second and third Eitel factors are assessed by analyzing whether the

16   allegations in the complaint are sufficient to state a claim on which Plaintiffs may

17   recover. See Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978). Plaintiffs

18   claim that Advantage Group violated the FCRA by providing false or misleading

19   information to third parties on credit reports held by Advantage Group. ECF No. 1

20   at 9–10. While Plaintiffs do not allege a violation of a specific subsection of the

21   FCRA, Plaintiffs appear to allege a violation of 15 U.S.C. § 1681e(b), which states


     ORDER GRANTING DEFAULT JUDGMENT ~ 5
 1   that consumer reporting agencies “shall follow reasonable procedures to assure

 2   maximum possible accuracy of the information concerning the individual about

 3   whom the report relates.” 15 U.S.C. § 1681e(b); accord Hebbe v. Pliler, 627 F.3d

 4   338, 342 (9th Cir. 2010) (holding that the Court has an obligation to liberally

 5   construe pro se complaints).

 6         “Liability under § 1681e(b) is predicated on the reasonableness of the credit

 7   reporting agency’s procedures in obtaining credit information.” Guimond v. Trans

 8   Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995). A plaintiff establishes

 9   a prima facie violation of section 1681e(b) by showing that a credit reporting

10   agency prepared a report containing inaccurate information. Id. A credit reporting

11   agency can rebut the prima facie violation by proving that the report was generated

12   using reasonable procedures. Id.

13         Taking the allegations in the complaint as true, Advantage Group provided

14   false and misleading reports to third parties by reporting Plaintiffs’ closed credit

15   accounts as open or active, establishing a prima facie violation of section 1681e(b).

16   ECF No. 1 at 9–10. Without Advantage Group available to rebut the prima facie

17   case by showing the reasonable procedures it used to prevent reporting inaccurate

18   statements, Plaintiffs’ FCRA claim is legally sufficient. Danning, 572 F.2d at

19   1388. Therefore, the second and third Eitel factors favor granting the default

20   judgment.

21


     ORDER GRANTING DEFAULT JUDGMENT ~ 6
 1         The fourth Eitel factor, the sum of money at stake in the action, is neutral

 2   due to the relatively low amount of money at stake here. The Court turns to the

 3   fifth factor, which is the possibility of a dispute concerning the material facts. As

 4   stated above, if Advantage Group had answered Plaintiffs’ allegations, they could

 5   have refuted the claim that they reported false or misleading information or

 6   provided evidence of their reasonable procedures that are meant to prevent

 7   inaccurate reporting. This case, and every case before this Court involving

 8   Plaintiffs, is ripe with a history of disputed facts on the credit reporting at issue.

 9   Therefore, the possibility of a dispute concerning the material facts is high, and this

10   factor weighs against granting default judgment.

11         The sixth Eitel factor is whether the entry of default was due to excusable

12   neglect. Eitel, 782 F.2d at 1471–72. In Eitel, the Ninth Circuit found excusable

13   neglect when a party did not answer a complaint because it thought that it had

14   reached a settlement with the plaintiff. Id. at 1472. Plaintiffs attempted to serve

15   Advantage Group but could not contact them at their registered address. Plaintiffs

16   then served Advantage Group by mailing the documents to the New Mexico

17   Secretary of State in accordance with New Mexico law. It has been over three

18   years since Plaintiffs served the New Mexico Secretary of State, and Advantage

19   Group has still not appeared to defend against Plaintiffs’ claims. It appears that

20   Advantage Group has had opportunity to defend against the claims in this action,

21


     ORDER GRANTING DEFAULT JUDGMENT ~ 7
 1   but has failed to appear. The sixth Eitel factor weighs in favor of granting default

 2   judgment.

 3         The seventh Eitel factor is the strong policy favoring decisions on the merits

 4   in the Federal Rules of Civil Procedure. Eitel, 782 F.2d at 1471–72. “Whenever it

 5   is reasonably possible, cases should be decided upon their merits.” Pena v.

 6   Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985). But a defendant’s

 7   failure to appear “makes a decision on the merits impractical, if not impossible.”

 8   PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002).

 9   Advantage Group’s failure to appear makes an adjudication on the merits

10   impossible. Therefore, the seventh Eitel factor weighs in favor of granting the

11   default judgment.

12         Ultimately, five of the seven Eitel factors weigh in favor of granting default

13   judgment, one weighs against granting default judgment, and one is neutral. Based

14   on these factors, the Court finds that granting default judgment is appropriate.

15   Damages

16         Plaintiffs ask for $9,000 in actual damages and $9,000 in punitive damages.

17   ECF No. 296 at 2. Punitive damages are available for willful violations of the

18   FCRA. 15 U.S.C. § 1681n(a)(2). “To be entitled to punitive damages under 15

19   U.S.C. 1681e(b), a consumer must show that the defendant acted in ‘reckless

20   disregard of [its] statutory duty.’” Saindon v. Equifax Info. Servs., 608 F. Supp. 2d

21   1212, 1216 (N.D. Cal. 2009) (quoting Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47,


     ORDER GRANTING DEFAULT JUDGMENT ~ 8
 1   56 (2007)) (brackets in original). Plaintiffs have made no such showing that

 2   Advantage Group acted in reckless disregard of the FCRA. For that reason, the

 3   Court will not impose punitive damages on Advantage Group.

 4         Accordingly, IT IS HEREBY ORDERED:

 5         1.     Plaintiffs’ Motion for Default Judgment, ECF No. 296, and

 6   supplement to that motion, ECF No. 298, are GRANTED.

 7         2.     Judgment shall be entered in favor of Plaintiffs against Advantage

 8   Group in the amount of $9,000, plus interest, as calculated by 28 U.S.C. § 1961.

 9         IT IS SO ORDERED. The District Court Clerk is directed to enter this

10   Order, provide copies to Plaintiffs, enter judgment as directed, and close this case.

11         DATED February 20, 2019.

12                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
13                                               United States District Judge

14

15

16

17

18

19

20

21


     ORDER GRANTING DEFAULT JUDGMENT ~ 9
